Citation Nr: 0935985	
Decision Date: 09/23/09    Archive Date: 10/02/09

DOCKET NO.  08-28 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and S.J.


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army 
from March 1974 to September 1974.  He was absent without 
leave (AWOL) from May 28, 1974 to August 22, 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin which denied the Veteran's claim.

In August 2007, the Veteran testified at a RO hearing.  
Additionally, he was afforded a videoconference hearing 
before the undersigned Veterans Law Judge in February 2009.  
The transcripts of both hearings have been associated with 
the Veteran's VA claims folder.


FINDINGS OF FACT

1.  The competent medical evidence of record does not support 
a finding that the Veteran is currently diagnosed with PTSD.

2.  The competent medical evidence of record does not support 
a finding that a relationship exists between the Veteran's 
currently diagnosed major depression and his military 
service.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, was not 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts his entitlement to service connection for 
an acquired psychiatric disorder to include PTSD, which he 
claims is due to his military service.

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The Board will then render a decision.

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist a claimant in the development of a 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice, and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence is assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2008).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify a veteran and a veteran's 
representative, if any, of any information and any medical or 
lay evidence not previously provided to VA that is necessary 
to substantiate the claims.  As part of this notice, VA is to 
specifically inform a veteran and a veteran's representative, 
if any, of which portion, if any, of the evidence is to be 
provided by a veteran and which part, if any, VA will attempt 
to obtain on behalf of a veteran.  See 38 U.S.C.A. § 5103 
(West 2002); see also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant, but not 
mentioning who is responsible for obtaining such evidence, 
did not meet the standard erected by the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue currently before the 
Board.  The Veteran was informed of the evidentiary 
requirements for service connection in a letter dated 
December 2006.  The VCAA letter indicated that in order for 
service connection to be granted there must be evidence of 
an injury in military service or a disease that began in or 
was made worse during military service, or that there was an 
event in service that caused an injury or disease; a current 
physical or mental disability shown by medical evidence; and 
a relationship between the disability and an injury, disease, 
or event in military service.  

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the December 2006 VCAA 
letter.  Specifically, the letter stated that VA would assist 
the Veteran in obtaining relevant records such as all records 
held by Federal agencies to include service treatment records 
or other military records, and medical records from VA 
hospitals.  With respect to private treatment records, the 
letter informed the Veteran that VA would request such 
records, if the Veteran completed and returned the attached 
VA Form 21-4142, Authorization and Consent to Release 
Information.  The letter also notified the Veteran that he 
would be afforded a VA examination if necessary to make a 
decision on his claim.

In the December 2006 VCAA letter, the RO requested that the 
Veteran provide details as to the claimed PTSD; specifically, 
as to the Veteran's claimed stressor.  The December 2006 
letter included a PTSD questionnaire.

The December 2006 VCAA letter emphasized:  "If the evidence 
is not in your possession, you must give us enough 
information about the evidence so that we can request it from 
the person or agency that has it.  If the holder of the 
evidence declines to give it to us, asks for a fee to provide 
it, or VA otherwise cannot get the evidence, we will notify 
you.  It is your responsibility to make sure we receive all 
requested records that are not in the possession of a Federal 
department or agency."  [Emphasis as in the original].

The VCAA letter specifically requested:  "If there is any 
other evidence or information that you think will support 
your claim, please let us know.  If you have any evidence in 
your possession that pertains to your claim, please send it 
to us."  This complies with the "give us everything you've 
got" provision formerly contained in 38 C.F.R. § 3.159(b) in 
that it informed the Veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  [The Board observes that 38 C.F.R. § 3.159 was recently 
revised, effective as of May 30, 2008.  See 73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request the claimant to provide any evidence in 
the claimant's possession that pertains to the claim.]  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Veteran was provided with Dingess notice in the December 
2006 VCAA letter, which detailed the evidence considered in 
determining a disability rating, including "nature and 
symptoms of the condition; severity and duration of the 
symptoms; and impact of the condition and symptoms on 
employment."  The Veteran was also advised in the letter as 
to examples of evidence that would be pertinent to a 
disability rating, such as on-going treatment records, recent 
Social Security determinations, and statements from employers 
as to job performance and time lost due to service-connected 
disabilities.  

With respect to effective date, the December 2006 letter 
instructed the Veteran that two factors were relevant in 
determining effective dates:  when a claim was received and 
when the evidence "shows a level of disability that supports 
a certain rating under the rating schedule."  The Veteran 
was also advised in the letter as to examples of evidence 
that would be pertinent to an effective date determination, 
such as information about continuous treatment or when 
treatment began, service medical records the Veteran may not 
have submitted, and reports of treatment while attending 
training in the Guard or Reserve. 

Accordingly, the Veteran received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination.  

As there is no indication that there exists any evidence 
which could be obtained to affect the outcome of this case, 
no further VCAA notice is necessary.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice not 
required where there is no reasonable possibility that 
additional development will aid the veteran].
Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).

In the instant case, the Board finds that reasonable efforts 
have been made to assist the Veteran in obtaining evidence 
necessary to substantiate his claim and there is no 
reasonable possibility that further assistance would aid in 
substantiating it.  
The evidence of record includes service personnel records, 
service treatment records, the Veteran's statements, lay 
statement from the Veteran's ex-spouse and his brother, and 
VA treatment records.  

As will be discussed in further detail below, the Veteran has 
asserted that he received psychiatric treatment during his 
military service from approximately August 1974 to September 
1974.  However, it appears that the Veteran's complete 
service records, which show no such treatment, have been 
associated with his VA claims folder.  In response to an 
inquiry from VA, the hospital at Fort Leonard Wood, Missouri 
has indicated that it is not in possession of any such 
records pertaining to the Veteran.  Further efforts to obtain 
the alleged records would be futile.  See v. Hayre West, 188 
F.3d 1327 (Fed. Cir. 1999) [VA's efforts to obtain service 
department records shall continue until the records are 
obtained or unless it is reasonably certain that such records 
do not exist or that further efforts to obtain those records 
would be futile].  

The Court has held that, where records are unavailable, "VA 
has no duty to seek to obtain that which does not exist."  
See Counts v. Brown, 6 Vet. App. 473, 477 (1994); Porter v. 
Brown, 5 Vet. App. 233, 237 (1993). The Veteran has been 
accorded the opportunity to provide such records himself, and 
he has not done so.  Therefore, VA has no further duty to him 
with respect to obtaining these records.

Additionally, the Veteran was not afforded a VA examination 
to address his claimed psychiatric disorder.  The Board is 
aware of the case of McLendon v. Nicholson, 20 Vet. App. 79 
(2006), which held that an examination is required when (1) 
there is evidence of a current disability, (2) evidence 
establishing an "in-service event, injury or disease," or a 
disease, manifested in accordance with presumptive service 
connection regulations, occurred which would support 
incurrence or aggravation, (3) an indication that the current 
disability may be related to the in-service event, and (4) 
insufficient evidence to decide the case.

However, a medical examination as to the Veteran's claim is 
unnecessary in this case, because there is no objective 
evidence of in-service injury or disease.  Moreover, there is 
no competent medical evidence showing that the Veteran is 
currently diagnosed with PTSD.  Under such circumstances, an 
examination is not required.  The facts of this case are 
different than the facts in Charles v. Principi, 16 Vet. App. 
370 (2002), in which the Court held that VA erred in failing 
to obtain a medical nexus opinion where evidence showed 
acoustic trauma in service and a current diagnosis of 
tinnitus.  Significantly, in this case there is no objective 
evidence an in-service injury or disease as to the claimed 
acquired psychiatric disorder.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
issue has been consistent with said provisions.

The Board also observes that all due process concerns have 
been satisfied.  See 
38 C.F.R. § 3.103 (2008).  The Veteran has retained the 
services of a representative and, as indicated above, 
testified at a personal hearing before the undersigned 
Veterans Law Judge.

Accordingly, the Board will proceed to a decision as to the 
issue on appeal.



Relevant law and regulations

Service connection - in general

Generally, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2008).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  See 38 C.F.R. § 3.303(a) 
(2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Service connection - PTSD

With respect to PTSD, three elements must be present:  (1) 
medical evidence diagnosing PTSD; (2) combat status or 
credible supporting evidence that the claimed in-service 
stressors actually occurred; and (3) a link established by 
medical evidence, between current symptomatology and the 
claimed in-service stressors.  See 38 C.F.R. § 3.304(f) 
(2008).

Essential to the award of service connection is the first 
element, existence of PTSD.  Without it, service connection 
cannot be granted.  See Brammer v. Derwinski, 
3 Vet. App. 233, 225 (1992) [noting that service connection 
presupposes a current diagnosis of the claimed disability]; 
see also Chelte v. Brown, 10 Vet. App. 268 (1997) [observing 
that a "current disability" means a disability shown by 
competent medical evidence to exist at the time of the award 
of service connection].

Continuity of symptomatology

In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support a claim.  There must be 
competent medical evidence unless the evidence relates to a 
condition as to which lay observation is competent to 
identify its existence.  See 38 C.F.R. § 3.303(b) (2008).

Willful misconduct

The law and regulations provide that no compensation shall be 
paid if a disability is the result of a veteran's own willful 
misconduct.  See 38 U.S.C.A. §§ 105, 1110 (West 2002); 38 
C.F.R. §§ 3.1(n), 3.301(c) (2008).  Willful misconduct is 
defined as an act involving conscious wrongdoing or known 
prohibited action. It involves deliberate or intentional 
wrongdoing with knowledge of or wanton and reckless disregard 
of its probable consequences.  A mere technical violation of 
police regulations or ordinances will not per se constitute 
willful misconduct.  
See 38 C.F.R. § 3.1(n) (2008).

Analysis

The Veteran seeks service connection for an acquired 
psychiatric disorder, to include PTSD, which he contends is a 
result of his military service.  See, e.g., the February 2009 
Board hearing transcript.  

The Board will first discuss PTSD specifically.



PTSD

As noted above, service connection for PTSD requires that 
three elements be met: (1) medical evidence diagnosing PTSD; 
(2) combat status or credible supporting evidence that the 
claimed in-service stressors actually occurred; and (3) a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressors.  See 38 
C.F.R. § 3.304(f) (2008).

With respect to the first element, a current medical 
diagnosis of PTSD, the evidence of record contains numerous 
VA medical records that focus on the Veteran's mental 
illness.  The Veteran has been diagnosed with major 
depressive disorder.  However, the medical evidence of record 
does not include a diagnosis of PTSD.  In a September 2006 VA 
psychiatry intake assessment, the examining psychiatrist 
specifically indicated that although the Veteran exhibited 
"PTSD features," he did not suffer from PTSD.  See VA 
mental health psychiatry intake assessment dated September 
2006.

There is no competent medical evidence to the contrary [i.e., 
that PTSD has been diagnosed].  The Veteran has been accorded 
ample opportunity to present medical evidence in support of 
his claim; he has failed to do so.  See 38 U.S.C.A. § 5107(a) 
(West 2002) [it is the claimant's responsibility to support a 
claim for VA benefits].

To the extent that the Veteran himself believes that he has 
PTSD, it is now well-established that lay persons without 
medical training, such as the Veteran, are not competent to 
comment on medical matters such as diagnosis.  See Espiritu 
v. Derwinski, 2 Vet. App. 491, 494-5 (1992); see also 38 
C.F.R. § 3.159 (a)(1) (2008) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  The statements offered 
in support of the Veteran's claim by him are not competent 
medical evidence and do not serve to establish the existence 
of a current disability.


In the absence of a diagnosis, service connection for PTSD 
may not be granted.  
See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service 
connection cannot be granted if the claimed disability does 
not exist].  Accordingly, 38 C.F.R. § 3.304(f) element (1) 
has not been met and the Veteran's PTSD claim fails on this 
basis alone.

Acquired psychiatric disorder other than PTSD

In order for service connection to be granted, three elements 
must be present:  (1) a current disability; (2) in-service 
incurrence of disease or injury; and (3) medical nexus.  See 
Hickson, supra.

As to Hickson element (1), current disability, the medical 
evidence of record demonstrates that the Veteran was 
diagnosed with major depressive disorder following a 
psychiatric assessment in September 2006.  See the VA mental 
health outpatient psychiatry intake assessment dated 
September 2006.  Additionally, VA treatment records document 
continuing diagnoses of major depression.  See, e.g., VA 
treatment record dated June 2008.  Hickson element (1) is 
therefore satisfied.

With respect to Hickson element (2), in-service disease or 
injury, the Board will separately address disease and injury.

With regard to disease, the competent medical evidence 
demonstrates that the Veteran was not diagnosed with or 
treated for an acquired psychiatric disorder during his 
military service or for decades thereafter.  Specifically, 
the Veteran's service treatment records, including the 
September 1974 separation examination, are pertinently 
negative for any psychiatric abnormalities.  

The Board recognizes the Veteran's recent contention that he 
received twice weekly psychiatric treatment in service.  See 
the Veteran's statement dated January 2007.  However, at the 
time of his September 1974 service separation examination, 
the Veteran provided evidence to the contrary.  Notably, he 
indicated that he was not treated for a mental condition 
during his military service.  At that time, he also indicated 
that he did not experience 'depression or excessive worry,' 
or 'nervous trouble of any sort.'  

There is no suggestion in the Veteran's service treatment 
records or service personnel records that he received mental 
health counseling or treatment in service.  As was alluded to 
in the Introduction, he was AWOL for a large portion of his 
brief military service.  The Board finds the Veteran's 
statements to be self-serving and not believable.  See Curry 
v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence 
has greater probative value than history as reported by the 
veteran]; 
see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
[VA cannot ignore a veteran's testimony simply because the 
veteran is an interested party; personal interest may, 
however, affect the credibility of the evidence].

Based on this record, the Board finds that depression did not 
exist in service.

With respect to in-service injury, the Veteran in essence 
alleges a psychiatric injury as a result of mistreatment by 
his drill instructor and also imprisonment during his 
military service.  See, e.g., the Veteran's notice of 
disagreement (NOD) dated April 2007.

As to the in-service imprisonment, service personnel records 
demonstrate that the Veteran went absent without leave (AWOL) 
beginning on May 28, 1974.  Nearly three months later, on 
August 22, 1974, he was arrested and detained by civilian 
authorities.  Service records demonstrate that he was 
subsequently transferred to Fort Leonardwood and court-
martialed, at which time he received a sentence of forty-five 
days in the stockade.  

The Board has no reason to doubt that the Veteran's 
experiences during his arrest and detainment by both civilian 
and military authorities were stressful for him.  However, by 
the Veteran's own testimony, he went AWOL intentionally, with 
deliberate disregard for the probable consequences of his 
actions.  He was lawfully detained by both civilian and 
military authorities.  Accordingly, consistent with the 
applicable law and regulations, the Board finds that the 
claimed psychiatric injury which was incurred thereby was the 
result of the Veteran's own willful misconduct and direct 
service connection can not be granted based upon this claimed 
injury.  See 38 U.S.C.A. §§ 105, 1131 (West 2002); 38 C.F.R. 
§§ 3.1(n), 3.301 (2008).

As to the Veteran's assertion that he was singled out and 
mistreated by his drill instructor at basic training, the 
Board finds the statements made by the Veteran to be 
unpersuasive and lacking in probative value in light of the 
evidence of record in its entirety.  Crucially, there is no 
objective contemporaneous evidence to support the Veteran's 
contention that he was singled out and mistreated by his 
drill instructor.  The service personnel records are 
pertinently absent any notation pertaining to complaints of 
mistreatment by the Veteran.  The Board finds that it strains 
credulity to the breaking point that the Veteran would have 
not offered testimony or statements pertaining to this 
alleged mistreatment in his own defense at the time of his 
court-martial for being AWOL.    Moreover, no mention of any 
such mistreatment or related anxiety, depression, or other 
psychiatric symptoms is noted in the service treatment 
records.  

In short, the Board rejects the Veteran's statements as 
unbelievable in light of the entire record on appeal, in 
particular the negative service medical records and the lack 
of any corroborative contemporaneous evidence.  Additionally, 
the absence of any evidence of depression for decades after 
service is itself evidence which tends to show that no 
psychiatric injury was sustained in service.  See Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) [the 
definition of evidence encompasses "negative evidence" which 
tends to disprove the existence of an alleged fact, i.e., the 
lack of evidence is itself evidence].  Accordingly, the Board 
finds that the Veteran's recent assertions of in-service 
mistreatment to be lacking credibility and probative value.  

Hickson element (2) has not been met, and the Veteran's claim 
fails on that basis alone.

The Board additionally observes that in the absence of an in-
service incurrence or aggravation of disease or injury, it 
follows that Hickson element (3), medical nexus, is 
necessarily lacking as well.  The record is pertinently 
absent any competent evidence of medical nexus between the 
Veteran's currently diagnosed acquired psychiatric disorder 
[major depression] and his military service.  

To the extent that the Veteran himself, his representative 
and other laypersons contend that a medical relationship 
exists between his current major depression and service, 
their opinions are entitled to no weight of probative value.   
See Espiritu, supra; see also Cromley v. Brown, 7 Vet. App. 
376, 379 (1995).  Any such statements offered in support of 
the Veteran's claim do not constitute competent medical 
evidence and cannot be accepted by the Board.

The Board is of course aware of the provisions of 38 C.F.R. § 
3.303(b), discussed above, relating to chronicity and 
continuity of symptomatology.  The Veteran argues that he has 
psychiatric problems continually since service, and he has 
offered lay statements from his brother, S.J., and his ex-
spouse, M.L.J., in support of this contention.  His brother, 
S.J., testified that his brother returned from his military 
service a "mean spirited" man and had subsequent 
"problem[s] with authority."  
See the February 2009 Board hearing transcript, pgs. 7-8.  

However, as detailed above the Veteran has not submitted 
medical evidence of in-service major depression or continuous 
depression since service.  The medical evidence of record 
demonstrates that the Veteran was not diagnosed with major 
depression until September 2006.  This was over thirty years 
after the Veteran's release from active duty in September 
1974.  See Maxon v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it was 
proper to consider the veteran's entire medical history, 
including the lengthy period of absence of complaint with 
respect to the condition he now raised].  
 
The laypersons who submitted statements on the Veteran's 
behalf are not competent to identify a specific psychiatric 
disability.  See Espiritu, supra.  The evidence demonstrates 
that following his discharge from military service and for 
decades thereafter, the Veteran was struggling with 
polysubstance abuse [including cocaine, alcohol, and opiate 
dependence].  See, e.g., the VA mental health intake 
psychiatric assessment dated September 2006.  

In short, the Veteran was not diagnosed with major depressive 
disorder for 32 years after his separation from service, and 
there is no evidence of record that the Veteran received 
treatment for depression during this gap.  See Voerth v. 
West, 13 Vet. App. 117, 120-1 (1999) [there must be medical 
evidence on file demonstrating a relationship between the 
veteran's current disability and the claimed continuous 
symptomatology, unless such a relationship is one as to which 
a lay person's observation is competent]. Such evidence is 
lacking in this case.  Continuity of symptomatology is not 
demonstrated.

Accordingly, Hickson element (3), medical nexus, has also not 
been satisfied, and the claim also fails on that basis.

Conclusion

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim of entitlement to service connection for 
an acquired psychiatric disorder, to include PTSD.  
Therefore, contrary to the assertions of the Veteran's 
representative, the benefit of the doubt rule is not for 
application because the evidence is not in relative 
equipoise.  The benefit sought on appeal is accordingly 
denied.


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder to include PTSD is denied.




____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


